Citation Nr: 1141358	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  05-02 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for posttraumatic stress disorder (PTSD), service connection for a left foot disability, service connection for a left knee disability, and entitlement to a TDIU. 

In March 2006, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript has been associated with the claims file. 

In November 2007, the Board remanded this case for additional development. 

In November 2009, the Appeals Management Center (AMC) issued a rating decision which granted the Veteran's service-connection claims.  As this represents a complete grant of the benefits sought, the service connection claims are no longer on appeal.  Also in November 2009, a supplemental statement of the case (SSOC) was issued which continued the denial of the Veteran's claim for a TDIU. 

In March 2010, the Board remanded the case for further development.  

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to a TDIU.  He is currently service-connected for post-traumatic arthritis of the left great toe, chondromalacia of the left patella, and PTSD.  

Pursuant to the Board's March 2010 remand, the Veteran was afforded a VA examination to determine whether his service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment.  In this regard, the Veteran underwent VA examinations in May and June 2010, and diagnoses of a complex regional pain syndrome in the left foot, status-post trauma, and PTSD, were shown.  The examiner who conducted the May 2010 examination of the feet deferred a TDIU opinion pending a review of the claims file.  The examiner who conducted the June 2010 psychiatric examination opined that overall, the Veteran's PTSD is productive of moderate impairment of social functioning and occupational functioning.  The examiner stated that the Veteran's PTSD is causing decreased productivity and efficiency difficulty with aggression, getting along with coworkers, and difficulty completing work-related tasks.  

Thereafter, in July 2010, the Veteran underwent an additional VA examination of the joints and the claims file was reviewed.  The examiner diagnosed the Veteran with patellofemoral arthritis and essentially opined that the Veteran's knee disability does not preclude employability.  Nonetheless, the examiner also commented that the Veteran's pain syndrome in his foot is quite disabling and noted that the Veteran's ability to walk is limited without assistive device.

The AMC subsequently returned the claims file to the July 2010 examiner for the purpose of obtaining an opinion specifically as to the Veteran's PTSD.  In this regard, according to a May 2011 addendum, the examiner indicated that she had reviewed the claims file and saw no changes since the last examination.  The examiner essentially opined that the Veteran is able to secure and follow a substantially gainful occupation as a result of his service connected PTSD alone.  The examiner further noted that the Veteran does present without other impairments primarily his foot condition.  The examiner concluded that the Veteran's PTSD alone causes moderate impairment and that it would not alone render him unable to secure or follow a substantially gainful occupation.

Unfortunately, the Board observes that none of the examiners opined as to the aggregate impact of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  Because the individual assessments are not adequate for adjudicating the Veteran's TDIU claim, the Board has no discretion and must remand this claim.  On remand, the claim must be considered in the context of determining the effect of the Veteran's service-connected disabilities in combination, not just in isolation, and examining whether other types of employment, if substantially gainful, are possible or feasible given the Veteran's level of education, special training, and previous work experience, and without regard to his advancing age or impairment caused by disabilities that are not service connected or for which he is not receiving VA compensation.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any outstanding evidence, refer the case to an appropriate VA general medical examiner with respect to the TDIU claim for review of the record and a supplemental opinion.  The claims folder should be made available to and reviewed by the examiner.  If the examiner is unable to respond to the inquiry below, without examination of the Veteran, he should be scheduled for such examination, and all necessary tests should be performed with all findings reported in detail. 

The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that the Veteran's service-connected disabilities (post-traumatic arthritis of the left great toe, chondromalacia of the left patella, and PTSD) either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.   Any opinion should be reconciled with the evidence of record, to include VA examination reports dated in May, June, and July 2010, the May 2011 addendum, and the Veteran's contentions.

If the examiner opines that the Veteran's service-connected disabilities do not combine to render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with these current disabilities, given his current skill set and educational background.  
The rationale for all opinions expressed should be provided in a legible report. 

2.  Upon completion of the above-requested development, readjudicate the issue on appeal.  All applicable laws and regulations should be considered including 38 C.F.R. § 4.16(b) (2011).  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


